Young, Presiding Judge.
{¶ 1} Plaintiff-appellant, Dean Lyttle, appeals a decision of the Butler County Court of Common Pleas denying a petition challenging his reclassification as a sex offender under Ohio’s Adam Walsh Act.
{¶ 2} In December 1991, appellant pleaded guilty to four counts of gross sexual imposition. He was convicted of each count in January 1992 and sentenced to four consecutive two-year prison terms. Prior to his release, on March 14, 1997, the trial court adjudicated appellant a sexual predator pursuant to R.C. Chapter 2950 (“Megan’s Law”), effective January 1, 1997. The record indicates that appellant was released from prison on March 18, 1997.
{¶ 3} On direct appeal, this court affirmed appellant’s sexual-predator classification in State v. Lyttle (Dec. 22, 1997), Butler App. No. CA97-03-060, 1997 WL 786216 (“Lyttle I ”). Offenders classified as sexual predators under Megan’s Law were subject to periodic address-registration and verification requirements. These requirements became effective July 1, 1997. According to appellant, upon being adjudicated a sexual predator in 1997, he continued to register and verify his address pursuant to the mandates of Megan’s Law.
{¶ 4} Appellant subsequently received a letter dated November 26, 2007, from the Ohio Attorney General informing him that he would be reclassified as a tier III offender under Ohio’s Adam Walsh Act.1 In February 2008, appellant filed a petition pursuant to R.C. 2950.031(E) contesting his reclassification, raising several constitutional challenges.2
{¶ 5} On January 27, 2010, the trial court held a hearing on appellant’s petition. At that time, appellant advised the court that there was an additional issue unrelated to the constitutionality of his reclassification. He claimed that he was *489exempt from registering as a tier III offender under the Adam Walsh Act because he was never required to register as a sexual predator under Megan’s Law. Appellant argued that the registration requirements under Megan’s Law did not apply to him because he had completed his prison sentences for the sexually oriented offenses prior to the July 1, 1997 effective date of the registration provisions of the act.
{¶ 6} The trial court agreed to entertain briefs on the issue. In its memorandum in opposition, the state claimed that in affirming appellant’s sexual-predator classification in Lyttle I, this court also addressed appellant’s registration requirements under Megan’s Law. The state argued that as a result of our previous decision, the “law of the case” doctrine prohibited the trial court from entertaining appellant’s claim. The state also asserted that even if his claim were not barred, appellant would still be required to register under the new duties imposed by the Adam Walsh Act.
{¶ 7} In its March 30, 2010 decision and entry denying appellant’s petition, the trial court rejected appellant’s argument that he had no duty to register as a sexual predator under Megan’s Law. The court determined that “on March 14, 1997, this Court had the authority under the January 1, 1997 version of R.C. 2950.09(C)(1) to classify [appellant] as a sexual predator; therefore, [appellant] had a duty to register under the former R.C. 2950.”
{¶ 8} Appellant appeals the trial court’s decision, raising two assignments of error for our review.
{¶ 9} Assignment of Error No. 1:
{¶ 10} “The trial court erred by holding that [appellant’s] offenses required him to register and verify his address with the sheriff.”
{¶ 11} Assignment of Error No. 2:
{¶ 12} “The trial court erred by holding that the law-of-the-case doctrine barred [appellant’s] challenge to his registration and address verification obligations.”
{¶ 13} In his first assignment of error, appellant challenges the trial court’s conclusion that he was required to register as a sexual predator under Megan’s Law as a result of the court’s March 14,1997 decision classifying him as such. In his second assignment, appellant argues that the trial court erred in determining that our decision in Lyttle I barred him from challenging his registration obligations under the Adam Walsh Act. For the reasons that follow, we conclude that this court lacks jurisdiction to review appellant’s claims.
{¶ 14} After the trial court denied appellant’s motion, on June 3, 2010, the Ohio Supreme Court issued its decision in State v. Bodyke, 126 Ohio St.3d 266, 2010-*490Ohio-2424, 933 N.E.2d 753. In Bodyke, the Supreme Court held that the provisions of the Adam Walsh Act governing the reclassification of sex offenders already classified by judges under Megan’s Law violate the separation-of-powers doctrine. Id. at paragraphs two and three of the syllabus. In fashioning an appropriate remedy, the Supreme Court held that “R.C. 2950.031 and 2950.032 are severed and, that after severance, they may not be enforced. R.C. 2950.031 and 2950.032 may not be applied to offenders previously adjudicated by judges under Megan’s Law, and the classifications and community-notification and registration orders imposed previously by judges are reinstated.” Id. at ¶ 66.
{¶ 15} The Ohio Supreme Court addressed the effect of Bodyke’s severance remedy in Chojnacki v. Cordray, 126 Ohio St.3d 321, 2010-Ohio-3212, 933 N.E.2d 800. In Chojnacki, the appellant challenged a trial court’s decision denying his request for the appointment of counsel in an Adam Walsh reclassification hearing. Id. at ¶ 1. This court dismissed the appeal for lack of a final, appealable order. Id. at ¶ 4. On a certified conflict, the Supreme Court dismissed the appeal as moot. Id. at ¶ 6. Citing Bodyke, the court determined that “[t]he reclassification hearing which has resulted in this appeal and the related certified question arose under the now-severed provisions of R.C. 2950.031 and 2950.032. Accordingly, these causes no longer present a justiciable case or controversy * * Id.
{¶ 16} Upon review, we conclude that the issues presented in appellant’s appeal are moot in light of the Supreme Court’s holdings in Bodyke and Chojnacki. The arguments made in the context of appellant’s reclassification petition arose under the now-severed provisions of R.C. 2950.031. With the severance of this section, no petition process exists for appellant to challenge whether he was exempt from registering under the Adam Walsh Act. See State v. Jackson, Franklin App. Nos. 09AP-687 and 09AP-689, 2010-Ohio-4375, 2010 WL 3610592 (dismissing appeal pursuant to Chojnacki after concluding that severance of R.C. 2950.031 mooted the state’s argument that the trial court lacked jurisdiction to consider an R.C. 2950.034 residency-restriction claim in an offender’s petition contesting reclassification). See also State v. Houston, Franklin App. No. 09AP-592, 2010-Ohio-4374, 2010 WL 3610594.
{¶ 17} In the absence of a petition process, the trial court was without jurisdiction to render its March 30, 2010 decision. The court’s judgment is therefore null and void. “ ‘The effect of determining that a judgment is void is well established. It is as though such proceedings had never occurred; the judgment is a mere nullity and the parties are in the same position as if there had been no judgment.’ ” State v. Bezak, 114 Ohio St.3d 94, 2007-Ohio-3250, 868 N.E.2d 961, ¶ 12, quoting Romito v. Maxwell (1967), 10 Ohio St.2d 266, 267-268, 39 O.O.2d 414, 227 N.E.2d 223. As this court does not have jurisdiction to review *491void orders, we are unable to reach the merits of appellant’s arguments on appeal. Consequently, his assignments of error are overruled.
{¶ 18} This appeal is dismissed.
Judgment accordingly.
Bressler, J., concurs.
Ringland, J., dissents.

. Ohio’s Adam Walsh Act, also known as Senate Bill 10, amended provisions of R.C. Chapter 2950 and replaced the classification system under Megan’s Law with a new, retroactive classification scheme that included a three-tiered system. The act went into effect on January 1, 2008.


. In January 2009, following this court's decision in State v. Williams, Warren App. No. CA2008-02-029, 2008-Ohio-6195, 2008 WL 5052748, discretionary appeal allowed, 121 Ohio St.3d 1449, 2009-Ohio-1820, 904 N.E.2d 900 (upholding Ohio’s Adam Walsh Act on numerous constitutional grounds), the state moved to dismiss appellant’s petition. The trial court granted the state’s request and dismissed the petition without a hearing on February 3, 2009. On appeal, this court reversed the decision of the trial court after concluding that it was required to hold a hearing on appellant's petition pursuant to R.C. 2950.031(E). See Lyttle v. State (Dec. 30, 2009), Butler App. No. CA2009-03-075, accelerated calendar judgment entry.